Citation Nr: 1628695	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to ratings in excess of 30 percent (prior to December 8, 2010) and in excess of 50 percent (from December 8, 2010) for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for blindness, to include as secondary to service-connected PTSD.

3.  Entitlement to compensation for blindness under 38 U.S.C.A. § 1151.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, T.E., and R.L.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  [A January 2011 statement of the case increased the rating for the Veteran's service-connected PTSD to 50 percent, effective December 8, 2010; as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).]  In April 2012, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript is in the record.  In March 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript is in the record.  In April 2014, the case was remanded (by the VLJ who conducted the March 2013 hearing) for additional development.  The case has now been assigned to the undersigned VLJ.

The Veteran had also initiated an appeal of the denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A July 2012 rating decision granted a TDIU rating.  Consequently, that matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

REMAND

As noted above, in March 2013 the Veteran testified at a videoconference hearing before a VLJ who is no longer employed by the Board.  In a May 2016 letter, the Board asked the Veteran if he wished to have another Board hearing.  In June 2016, the Veteran responded that he did want another Board hearing, via videoconference.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issues of increased ratings for PTSD (in excess of 30 percent prior to December 8, 2010 and in excess of 50 percent from December 8, 2010), service connection for blindness (to include as secondary to service-connected PTSD), compensation for blindness under 38 U.S.C.A. § 1151, and SMC based on the need for aid and attendance.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

